Case 16-00819-jw   Doc 77   Filed 01/22/20 Entered 01/22/20 17:46:12   Desc Main
                            Document      Page 1 of 4
Case 16-00819-jw   Doc 77   Filed 01/22/20 Entered 01/22/20 17:46:12   Desc Main
                            Document      Page 2 of 4
Case 16-00819-jw   Doc 77   Filed 01/22/20 Entered 01/22/20 17:46:12   Desc Main
                            Document      Page 3 of 4
Case 16-00819-jw   Doc 77   Filed 01/22/20 Entered 01/22/20 17:46:12   Desc Main
                            Document      Page 4 of 4
